Hoar, J.
The construction given to the writing in the margin of the note in suit does not seem to us to have been correct. The note is an absolute promise to pay money. The writing in the margin is not clear in its terms, and may be susceptible of various meanings. That which was adopted at the trial was the least consistent with the terms of the contract. “ This note is secured by real estate for their exclusive payment” may as well be taken to mean that the real estate by which the note was secured was subject to no other charge, but was exclusively-devoted to the payment of the note; exclusive, that is, of appropriation to any other object. This would be in accordance with the full effect to be given to the note, and should be adopted as the most natural and sensible construction of the memorandum. Exceptions sustained»